HENRY LAWSON, JR., Plaintiff,
v.
OWEN DANA WHITE, THOMAS CALVIN GORDAN, SR., THOMAS EDWARD COOK, III, &, SOUTHEASTERN OUTDOOR PRODUCTS, INC. Defendants.
No. COA07-296
Court of Appeals of North Carolina.
Filed January 15, 2008
This case not for publication
J. Gates Harris for plaintiff-appellant.
Gregory T. Griffin for defendants-appellees.
STROUD, Judge.
Plaintiff appeals from an order dismissing his complaint with prejudice pursuant to Rule 12(b)(6) of the North Carolina Rules of Civil Procedure. Plaintiff contends that the trial court erred by failing to recognize that his complaint stated a claim for: (1) unfair and deceptive trade practices, (2) wrongful preliminary injunction, (3) extortion, and (4) fraud.
However, plaintiff "has failed to comply with the North Carolina Rules of Appellate Procedure, [and] failure to follow these rules will subject an appeal to dismissal." Consolidated Elec. Distribs., Inc. v. Dorsey, 170 N.C. App. 684, 686, 613 S.E.2d 518, 520 (2005) (citation and quotation marks deleted). Thoughcompliance with the rules is mandatory, we recognize that "every violation of the rules does not require dismissal of the appeal or the issue." State v. Hart, 361 N.C. 309, 311, 644 S.E.2d 201, 202 (2007). However, because the Rules violations in the case sub judice are egregious and impede comprehension of each of the issues presented for review, we dismiss the appeal for the reasons which follow. N.C.R. App. P. 25(b).
"The function of all briefs required or permitted by these rules is to define clearly the questions presented to the reviewing court and to present the arguments and authorities upon which the parties rely in support of their respective positions thereon."
N.C.R. App. P. 28(a) (emphasis added). A brief to this Court must contain "[a] full and complete statement of the facts. This should be a non-argumentative summary of all material facts underlying the matter in controversy which are necessary to understand all questions presented for review . . . ." N.C.R. App. P. 28(b)(5); see also Consolidated, 170 N.C. App. at 687, 613 S.E.2d at 520.
Plaintiff's statement of facts cryptically summarizes three general allegations of the complaint and refers this Court to the complaint itself for further details. Nowhere in the brief do we find a summary of the material facts underlying the claims for unfair and deceptive trade practices or for extortion which allows us to understand the question presented on those issues. Those assignments of error are therefore dismissed.
An argument "shall contain citations of the authorities upon which the appellant relies." N.C.R. App. P. 28(b)(6). Plaintiff's argument for recovery of damages for a wrongful preliminary injunction does not contain any citations to authority. His argument for fraud does cite one case for helpful background material, but he misapprehends the holding of that case. Those two assignments of error are also dismissed.
"It is not the role of the appellate courts . . . to create an appeal for an appellant." Hart, 361 N.C. at 312, 644 S.E.2d at 203 (citation and quotation omitted). The Rules violations in the case sub judice are egregious and impede comprehension of each of the issues presented for review. There are no issues which are presented by plaintiff clearly enough for review. We therefore dismiss this appeal.
DISMISSED.
Chief Judge MARTIN and Judge Arrowood concur.
Report per Rule 30(e).